—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 6, 1998, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to driving while intoxicated as a felony and was sentenced to five years’ probation, 180 days in *616jail and a $2,000 fine. Defense counsel now seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see generally, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.